August 8, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               CHANDLER, MATHIS & ZIVLEY, P.C., Appellant

NO. 14-17-00110-CV                          V.

            JOBY HUGHES PLLC AND JOBY HUGHES, Appellees
                  ________________________________

       Today the Court heard the parties’ joint motion to vacate the judgment signed
by the court below on November 11, 2016. Having considered the motion and found
it meritorious, we order the judgment VACATED and we REMAND the cause to
the trial court for proceedings in accordance with this Court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Chandler, Mathis & Zivley, P.C.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.